11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT


In the interest of J.R. and I.R., children,    * From the 326th District Court
                                                 of Taylor County, Texas
                                                 Trial Court No. 8126-CX.

Vs. No. 11-16-00203-CV                         * November 3, 2016

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

    This court has considered the father’s motion to dismiss his appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed as to the father only; the appeal remains
active with respect to the mother.